Citation Nr: 0532142	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-29 207	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) in accordance with 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35.




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.  He died in June 2002; the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
RO.  By this decision the RO denied a claim of DIC under 
38 U.S.C.A. § 1318 and a claim for DEA.  (A claim of service 
connection for the cause of the veteran's death was 
previously denied in November 2002.)  When the appellant 
submitted a notice of disagreement in February 2004, she made 
arguments regarding the claim of service connection for the 
cause of the veteran's death.  The RO later informed the 
appellant by way of a September 2004 letter that her 
submissions had not been considered a timely appeal of the 
November 2002 denial of service connection.  Curiously, 
however, when the RO issued a statement of the case in April 
2004, it specifically analyzed and responded to the 
appellant's claim of service connection for the cause of the 
veteran's death.  The appellant made the same arguments on 
the question of service connection when she filed her 
substantive appeal in June 2004.  

Because the appellant made arguments in her notice of 
disagreement and in her substantive appeal regarding service 
connection for the cause of the veteran's death, and because 
the RO addressed the question in its statement of the case, 
the Board finds that it has jurisdiction over the question, 
and has included it among the issues on appeal.  (Although 
the RO did not list the issue in its statement of the case, 
it addressed the underlying question in the body of the 
document.)  The Board has characterized the issue regarding 
service connection as a claim to reopen because of the prior 
rating decision (November 2002).  This issue will be 
addressed in the remand that follows the decision below.  
(Consideration of the DEA question will be deferred pending 
completion of the development sought in the remand below.)


FINDING OF FACT

The veteran did not have a service-connected disability rated 
at 100 percent for 10 years prior to his death; he was not 
continuously rated as totally disabled for the five-year 
period after his discharge from service; and the veteran was 
never a prisoner of war.


CONCLUSION OF LAW

The criteria to establish entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the appellant does not contend that the veteran 
was service connected for a disability or disabilities rated 
as totally disabling, or that he was otherwise in receipt of 
a total disability rating, at any point prior to his death.  
Nor does she contend that he was a former prisoner-of-war.  
She also has not challenged any prior rating decisions by the 
RO as containing clear and unmistakable error.  She maintains 
instead that the conditions resulting in the veteran's death 
were related to his period of service, particularly his in-
service exposure to herbicides.  (The application to reopen a 
claim of service connection will be addressed in the remand 
section below.)

If the veteran's death is not determined to be service 
connected, as was found by the RO in November 2002, a 
surviving spouse may still be entitled to DIC benefits.  
Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2005).  
Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, where the veteran was a former prisoner 
of war who died after September 30, 1999, and the disability 
was continuously rated as totally disabling for a period of 
not less than one year immediately preceding death.  See 
38 U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2005).  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been cleared up by two decisions from the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
However, a discussion of the evolution of the handling of 
such claims is pertinent to the understanding of why this 
claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found in 1997 that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation has no effect on 
the appellant's claim.)  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  The record reflects that at no point during the 
veteran's lifetime was service connection in effect for any 
disability.  The Board notes in passing that the only 
disabilities for which service connection was previously 
adjudicated were left ear otitis media/mastoiditis, left ear 
defective hearing, and a right rib fracture, and that 
unappealed April 1984 and April 1985 rating decisions had 
denied those claims.  The appellant has not contended that 
there was clear and unmistakable error in those decisions.  
In addition, there is no evidence, and the appellant does not 
contend otherwise, suggesting that the veteran was a prisoner 
of war at any time during service.  Since the veteran 
consequently had no service-connected disabilities rated at 
100 percent for the 10 years prior to his death, was not 
continuously rated as totally disabled for five years after 
service and leading up to his death (as he was discharged in 
February 1970), and died in June 2002, the appellant's claim 
must be denied.  38 U.S.C.A. § 1318.  (In the case of 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the United 
States Court of Appeals for Veterans Claims held that the 
"hypothetical entitlement" theory still must be considered 
for claims filed prior to the amendment to 38 C.F.R. § 3.22; 
however, the veteran in this case died after the amendment.)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)) was 
enacted.  On August 29, 2001, VA issued regulations 
implementing the VCAA.  The implementing regulations are 
applicable to the appellant's claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  See VAOPGCPREC 7-2003.

The record reflects that the appellant was provided with 
notice of the February 2003 rating decision which denied 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  The appellant was provided with a statement of the 
case in April 2004, which notified her of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
record reflects that the appellant was specifically advised 
by letter dated in August 2002 of the information and 
evidence needed to substantiate her claim, and of what 
evidence VA was responsible for obtaining, and what evidence 
she was responsible for obtaining.  The appellant was 
provided with the text of pertinent portions of the VCAA in 
an April 2004 statement of the case.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the August 
2002 letter and the statement of the case informed the 
appellant of the information and evidence needed to 
substantiate her claim.  Moreover, the appellant is aware, 
through the letter described above, of which evidence would 
be obtained by her and which evidence would be retrieved by 
VA.  

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent medical records from all relevant 
sources identified by the appellant were obtained by the RO.  
The Board notes that the instant claim turns, in any event, 
not on medical evidence, but rather on whether the veteran 
was in receipt of a total disability rating at any point 
prior to his death, or whether he was a former prisoner of 
war who died after September 1999.  The appellant has not 
suggested that there are any outstanding records pertaining 
to those questions, and the Board is unaware of any 
additional source of relevant evidence.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

As noted in the introduction above, the RO seemingly 
addressed in its April 2004 statement of the case the merits 
of the appellant's contention that type II diabetes mellitus, 
which presumably was due to the veteran's in-service exposure 
to Agent Orange, played a role in the veteran's death.  For 
this reason, and because the appellant filed a substantive 
appeal with respect to this issue, the Board finds that an 
appeal has been perfected with respect to the RO's action.  
Nevertheless, service connection for the cause of the 
veteran's death was previously denied in November 2002.  
There appears to be no notice of disagreement filed within a 
year of the notification of this prior denial.  38 C.F.R. 
§ 20.302 (2005).  

In instances where there is a prior unappealed adjudication 
by the RO, a claim may be reopened only on the receipt of new 
and material evidence.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).  Whether the RO meant to reopen and 
analyze the merits of the underlying claim when it issued the 
April 2004 statement of the case is not clear.  However, what 
is clear is that the appellant was not instructed with 
respect to what is required to reopen a previously denied 
claim.  In order to provide such notice and give the 
appellant opportunity to present new and material evidence as 
defined by 38 C.F.R. § 3.156, a remand is required.

Accordingly, this case is REMANDED for the following action:

The RO should send a VCAA duty-to-notify 
letter to the appellant regarding the 
requirement that new and material 
evidence be received to reopen a 
previously denied claim of service 
connection for the cause of the veteran's 
death.  She should be instructed as to 
what information or evidence she should 
provide with respect to her application 
and what VA will yet do, if anything.  
38 C.F.R. § 3.159.  After she has been 
given opportunity to respond, the RO 
should address the question of whether 
the previously denied claim of service 
connection for the cause of the veteran's 
death should be reopened.  If the benefit 
sought is not granted, the RO should 
issue a supplemental statement of the 
case on the question of whether new and 
material evidence has been received to 
reopen the previously denied claim of 
service connection for the cause of the 
veteran's death.  Regardless of the RO's 
determination, the supplemental statement 
of the case should specifically refer to 
the provisions of 38 C.F.R. § 3.156.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


